Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel S. Armstrong on July 25, 2022.

The application has been amended as follows: 
Cancel claims 1, 5, 7, and 9.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record teaches compositions for shaping keratin fibers, comprising a multiphase preparation that is mixed into a homogeneous system before application to hair, and could contain amino acids, proteins, alcohols, and vegetable oils.  However prior art does not teach or render obvious a kit useful for straightening hair comprising: 50 to 70 percent by weight of a first composition containing 0.1 to 20 percent by weight of an amino acid selected from the group consisting of aspartic acid, glutamic acid, asparagine, carnitine, cysteine, glutamine, histidine, leucine, isoleucine, methionine, N-phenylalanine, proline, hydroxyproline, threonine, tryptophan, tyrosine, valine, glycine, alanine, serine, beta alanine, taurine, lysine, arginine, and one of their acid or base, organic or mineral salts, and 0.1 to 20 percent by weight of a protein selected from the group consisting of creatine, hydrolyzed creatine, keratin, hydrolyzed keratin, wheat protein, hydrolyzed wheat protein, silk protein, hydrolyzed silk protein, soy protein, hydrolyzed soy protein, collagen, hydrolyzed collagen, elastin, hydrolyzed elastin, pea protein, hydrolyzed pea protein, rice protein, hydrolyzed rice protein, conchiolin protein, hydrolyzed conchiolin protein, whey protein, and hydrolyzed whey protein; and 30 to 50 percent by weight of a second composition containing 1 to 50 percent by weight of an alcohol selected from the group consisting of butanol, isopropanol, and ethanol, and 50 to 95 percent by weight of a vegetable oil selected from the group consisting of sweet almond oil, olive oil, argan oil, Haarlem oil, Babassu oil, broccoli seed oil, avocado oil, linseed oil, apricot oil, cucumber oil, nigella oil, brazil nut oil, grape seed oil, shea olein, sesame oil, and tomato oil, i.e., not including jojoba oil at 50 to 95 percent by weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615